         Case 1:17-cv-10789-JGD Document 58 Filed 03/29/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


AMANDA JOHNSON                                )
                                              )
        Plaintiff                             )
                                              )
            v.                                )       Case No. 1:17-cv-10789-JGD
                                              )
CENTRAL INTELLIGENCE AGENCY                   )
                                              )
       Defendant.                             )
                                              )


                                    JOINT STATUS REPORT

       Plaintiff, Dr. Amanda Johnson, and Defendant, the Central Intelligence Agency (“CIA”),

submit this Joint Status Report pursuant to the Court’s Order dated October 12, 2018 (Order

Adopting Scheduling Order, ECF No. 55) and the Motion to Modify the Scheduling Order,

adopted on February 11, 2019 (Electronic Order granting Joint Motion to Modify Scheduling

Order, ECF No. 57). The parties agree on a record production schedule for the remaining

documents at issue, but need some additional time to complete this review. The parties submit

the following proposal for how this Court should proceed.

       To review, on May 4, 2017, Plaintiff filed a complaint with this Court requesting that the

Court compel production of three sets of records requested under the Freedom of Information

Act on December 19, 2014. (See Complaint ¶¶ 11-12, ECF No. 1.) The requested records are:

           1. A copy of any electronic or written communication discussing the @CIA

                 Account, including emails and email attachments, sent between Twitter, Inc. or a

                 representative thereof, and any employee in the CIA’s Office of Public Affairs;




                                                  1
         Case 1:17-cv-10789-JGD Document 58 Filed 03/29/19 Page 2 of 5



           2. A copy of any documents or materials, including but not limited to, guides,

               manuals, handbooks, policies, or presentations used to instruct or train agency

               personnel in the use of the @CIA Account; and

           3. The list of user applications connected to the @CIA Account on the Twitter

               platform.

       (Complaint ¶ 11, ECF No. 1.)

       Following briefing and argument on Defendant’s Motion for Summary Judgment, this

Court issued an order denying Defendant’s Motion. (See Motion for Summary Judgment, ECF

No. 23; Memorandum of Decision and Order, ECF No. 52.). The Court ordered the parties to

meet and confer, and file a Joint Status Report, in accordance with the Order.

       On October 9, 2018, the parties filed a Joint Status Report (ECF No. 54) to address the

Order. The parties agreed to a record production schedule, which was then adopted by the Court.

(ECF No. 55). On January 4, 2019, pursuant to the adopted schedule, Defendant produced an

additional 305 documents, 302 of which were produced in segregable form with material with

sections withheld under FOIA exemptions (b)(3) and (b)(6). An undisclosed amount of

additional records were withheld under FOIA exemptions (b)(1), (b)(3), and (b)(6).

       Given the volume of production, the parties filed a joint Motion to Modify the

Scheduling Order on February 8, 2019, in which the parties requested that the deadline for filing

this Joint Status Report be extended from February 11, 2019 to March 29, 2019. (ECF No. 56).

The Court granted the Motion on February 11, 2019 (ECF No. 57).

       Plaintiff has since reviewed the documents from the January production and identified

items to further discuss with Defendant. Plaintiff provided a detailed Memorandum outlining

concerns with both the October 2018 and January 2019 productions, as well as additional records

to provide. Defendant requires more time to address the issues noted in the Memorandum.



                                                2
          Case 1:17-cv-10789-JGD Document 58 Filed 03/29/19 Page 3 of 5



       After discussion, the parties have agreed to the following schedule for resolution of the

remaining issues in this case:

   1. Defendant shall produce the Vaughn Index and the declaration of search such that the

       Vaughn Index is received by the Plaintiff on Monday, April 22, 2019 and the declaration

       of search is received by the Plaintiff on Friday, May 3, 2019. See Vaughn v. Rosen, 484

       F.2d 820 (D.C. Cir. 1973). The declaration of search will address any searches Defendant

       conducted following the Court’s order in September 2018. This will allow the parties to

       discuss any remaining issues with the scope of the search and redacted material.

   2. Defendant will produce records in the following stages after producing the above

       documents:

           a. Any and all responsive records Defendant has identified and approved for

               production since the last production in January, such that they are received by

               Plaintiff on Friday, May 3, 2019.

           b. Any and all responsive records Defendant has identified and approved for

               production since the production on May 3, 2019, such that they are received by

               Plaintiff on Friday, May 31, 2019.

           c. All remaining outstanding responsive records identified in this request, such that

               they are received by the Plaintiff on Friday, June 14, 2019.

   3. By Friday, June 28, 2019, the parties shall file a Joint Status Report with the Court,

       apprising the Court of the need for further briefing on either the substance of the request

       or the appropriateness of fees in this case.



       The parties request that this Court adopt the schedule set forth above.




                                                   3
        Case 1:17-cv-10789-JGD Document 58 Filed 03/29/19 Page 4 of 5




Dated: March 29, 2019                    Respectfully submitted,



AMANDA JOHNSON,                          CENTRAL INTELLIGENCE AGENCY,

By her attorney,                         By its attorney,

  /s/ Andrew F. Sellars                  ANDREW E. LELLING
ANDREW F. SELLARS (BBO No. 682690)       United States Attorney
BU/MIT Technology Law Clinic
Boston University School of Law          By: /s/ Anita Johnson               _
765 Commonwealth Avenue                  ANITA JOHNSON (BBO No. 565540)
Boston, MA 02215                         Assistant United States Attorney
Tel: (617) 358-7377                      United States Attorney’s Office
Fax: (617) 353-6944                      John Joseph Moakley U.S. Courthouse
sellars@bu.edu                           One Courthouse Way - Suite 9200
                                         Boston, MA 02210
                                         (617) 748-3266
                                         Anita.Johnson@usdoj.gov




                                     4
         Case 1:17-cv-10789-JGD Document 58 Filed 03/29/19 Page 5 of 5



                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on March 29, 2019.

                                                                             /s/ Andrew F. Sellars
